AMENDMENT NO. 1 TO PURCHASE AGREEMENT

This Amendment No. 1 to Purchase Agreement (this “Amendment”), dated as of
October 30, 2012, is entered into by and among SPACE SYSTEMS/LORAL, INC., a
Delaware corporation (the “Company”), LORAL SPACE & COMMUNICATIONS INC., a
Delaware corporation (the “Seller”), MACDONALD, DETTWILER AND ASSOCIATES LTD., a
Canadian corporation (“MDA”), and MDA COMMUNICATIONS HOLDINGS, INC., a Delaware
corporation and a wholly-owned subsidiary of MDA (“Purchaser” and, together with
MDA, “Purchaser Parties”). Capitalized terms used in this Amendment but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement (as defined below).

R E C I T A L S:

WHEREAS, the Company, Seller and the Purchaser Parties entered into that certain
Purchase Agreement, dated as of June 26, 2012 (as amended and in effect as of
the date hereof, the “Purchase Agreement”); and

WHEREAS, the parties to the Purchase Agreement desire to amend the Purchase
Agreement as provided herein;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants, and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

1. Section 1.1.

(a) A definition of “Specified Representations” shall be added immediately
following the definition of “Software Programs” and shall state:

““Specified Representations” shall mean the representations and warranties set
forth in Sections 4.22(b)(i), 4.27(b), 4.32(a) and 4.32(b) and in the final
sentence of Section 4.23(c).”

2. Section 2.1. Section 2.1 of the Purchase Agreement is hereby amended by
deleting it in its entirety and inserting the following in lieu thereof:

“Section 2.1. Pre-Closing Actions. On the terms and subject to the conditions
set forth in this Agreement, on or prior to the Closing Date:

(a) Seller and the Company shall convert the Company from a corporation
organized under the laws of the State of Delaware into a limited liability
company organized under the laws of the State of Delaware pursuant to
Section 214 of the Delaware Limited Liability Company Act and Section 266 of the
DGCL (the “Conversion”), and as a result of such Conversion all of the Company
Shares will be converted into membership interests in the Company (the “Company
Membership Interests”);

(b) the Company shall repay all amounts outstanding under the SS/L Credit
Agreement plus all accrued but unpaid interest thereon as of the Closing Date
and shall cash collateralize or otherwise secure as provided herein all
outstanding letters of credit, in accordance with the applicable provisions
thereunder; provided that, upon written notice delivered to Purchaser at least
one (1) Business Day in advance of the Closing, Purchaser shall first advance
funds to the Company in an amount sufficient to allow the Company to repay any
amounts required to be paid pursuant to this Section 2.1(b) and to pay all
amounts due to be paid by the Company pursuant to this Agreement to Persons
other than Seller and its Affiliates;

(c) Following the Conversion and immediately prior to the Closing, the Company
shall transfer, assign and convey the Transferred Land to Land LLC via a
quitclaim deed in exchange for membership interests in Land LLC (the “Land
Membership Interests”), and the Company shall lease the Transferred Land from
Land LLC pursuant to a “triple net” lease agreement (the “Land Lease”)
containing arm’s length market terms and which shall be substantially in the
form of Exhibit B hereto (the “Land Distribution”);

(d) The Company shall pay the Historical Intercompany Amount and the
Intercompany Amount by delivering to Seller a promissory note (the “Intercompany
Note”), in substantially the form of Exhibit E hereto, in a principal amount
equal to (i) the Historical Intercompany Amount plus (ii) the Intercompany
Amount, which principal amount shall be set forth in a schedule delivered by
Seller to Purchaser at least one (1) Business Day prior to the Closing Date; and

(e) Following the steps set forth in Sections 2.1(c) and 2.1(d), the Company
shall distribute to the Seller as a dividend (i) the Land Membership Interests
and (ii) a promissory note (the “Excess Cash Dividend Note”), in substantially
the form of Exhibit F hereto, in a principal amount equal to the Excess Cash
Dividend Amount, which principal amount shall be set forth in a schedule
delivered by Seller to Purchaser at least one (1) Business Day prior to the
Closing Date.”

3. Section 2.2.

(a) The first sentence of Section 2.2 is hereby amended by deleting the phrase
“and the payment of the amounts set forth in Section 2.1(e)” and replacing it
with “and the receipt by Seller of the Intercompany Note, the Land Membership
Interests and the Excess Cash Dividend Note”.

(b) Section 2.2 is hereby further amended by inserting the following
Sections 2.2(c) and (d) at the end thereof:

“(c) Intercompany Note and Excess Cash Dividend Note

(i) Purchaser shall advance funds to the Company in an amount sufficient to
allow the Company to pay all amounts due to be paid by the Company pursuant to
this Agreement, including the principal amounts of each of the Intercompany Note
and the Excess Cash Dividend Note, together with all accrued and outstanding
interest, if any, in respect of such principal amounts, and all other amounts
payable under each of the Intercompany Note and the Excess Cash Dividend Note.

(ii) The Company shall pay to Seller the principal amounts of each of the
Intercompany Note and the Excess Cash Dividend Note, together with all accrued
and outstanding interest, if any, in respect of such principal amounts, and all
other amounts payable under each of the Intercompany Note and the Excess Cash
Dividend Note.

(d) Transaction Costs. Seller shall pay to the Company all Company Transaction
Costs incurred as of the Closing Date, and if not calculable Seller shall pay
them to the Company when finally determined and invoiced.”

4. Section 2.3(a). Section 2.3(a) is hereby amended by deleting it in its
entirety and inserting the following in lieu thereof”

“(a) The closing of the purchase and sale of the Company Membership Interests,
the Land Memberships Interests and the other transactions contemplated hereby
(the “Closing”) shall be held at the offices of Willkie Farr & Gallagher LLP,
787 Seventh Avenue, New York, New York at 10:00 a.m. Eastern Time on November 2,
2012; provided that the Closing may occur on such other date or at such other
time and place as the parties may mutually agree in writing. The date on which
the Closing actually occurs is hereinafter referred to as the “Closing Date.”

5. Section 2.3(h)(ii). Section 2.3(h)(ii) is hereby amended by deleting it in
its entirety and inserting the following in lieu thereof:

“(ii) subject to Purchaser’s compliance with Section 2.2(c)(i), all amounts
payable to Seller pursuant to Section 2.2(c)(ii) hereof.”

6. Article IV. The first sentence of Article IV is hereby amended by inserting
“(except with respect to the Specified Representations, which shall be made as
of October 31, 2012)” after “the Closing Date”.

7. Section 8.1. Section 8.1 is hereby amended by inserting the following
sentence at the end thereof:

“Notwithstanding the foregoing, with respect to the Specified Representations,
all references in this Section 8.1 to “the Closing Date” shall be deemed to be
references to “October 31, 2012”.”

8. Section 8.6. Section 8.6 shall be amended by deleting it in its entirety and
inserting the following in lieu thereof:

“Section 8.6. No Material Adverse Effect. From the Interim Balance Sheet Date to
October 31, 2012, there has been no Material Adverse Effect.”

9. Section 9.6(b). Section 9.6(b) shall be amended by changing the reference to
“Section 2.1(d)” to “Sections 2.1(d) and (e).”

10. Exhibits E and F. The Purchase Agreement is hereby further amended by adding
a new “Exhibit E” and a new “Exhibit F” thereto in the forms attached to this
Amendment as Annex I and Annex II, respectively.

11. Acknowledgments.

(a) Each Purchaser Party hereby acknowledges and agrees with Seller that neither
the facts, events, changes, effects or circumstances relating to the Company
actually known to any Purchaser Party as of the date of this Amendment nor any
information furnished by or on behalf of the Company or the Seller to any
Purchaser Party or its Representatives on or prior to the date of this Amendment
constitute, individually or in the aggregate, a Material Adverse Effect for
purposes of Section 8.1 or 8.6 of the Purchase Agreement or an event, change,
effect or circumstance that would reasonably be expected to have a Material
Adverse Effect for purposes of Section 8.1 or 8.6 of the Purchase Agreement.

(b) Seller acknowledges that nothing contained in this Amendment shall
(i) release Seller from any of its covenants, agreements or obligations
contained in the Purchase Agreement, or (ii) be deemed to be a waiver by any
Purchaser Party of, or to otherwise limit or restrict, any right of the
Purchaser Indemnitees to indemnification under Article X of the Purchase
Agreement.

12. Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, covenants, agreements, conditions and other provisions of the
Purchase Agreement shall remain in full force and effect in accordance with
their respective terms. This Amendment shall not constitute an amendment or
waiver of any provision of the Purchase Agreement except as expressly set forth
herein. Upon the execution and delivery hereof, the Purchase Agreement shall
thereupon be deemed to be amended and supplemented as hereinabove set forth as
fully and with the same effect as if the amendments and supplements made hereby
were originally set forth in the Purchase Agreement, and this Amendment and the
Purchase Agreement shall henceforth be read, taken and construed as one and the
same instrument, but such amendments and supplements shall not operate so as to
render invalid or improper any action heretofore taken under the Purchase
Agreement. As used in the Purchase Agreement, the terms “this Agreement,”
“herein,” “hereinafter,” “hereto,” and words of similar import shall mean and
refer to, from and after the date of this Amendment, unless the context requires
otherwise, the Purchase Agreement as amended by this Amendment. For the
avoidance of doubt, references to the phrases “the date of this Agreement” or
“the date hereof”, wherever used in the Purchase Agreement, as amended by this
Amendment, shall mean June 26, 2012. In the event of any inconsistency between
this Amendment and the Purchase Agreement with respect to the matters set forth
herein, this Amendment shall take precedence.

13. Governing Law. This Amendment, and all matters arising out of or relating to
this Amendment and the transactions contemplated hereby, including (a) its
negotiation, execution, and validity, and (b) any claim or cause of action,
whether in contract, tort or otherwise, shall be governed by, construed and
interpreted in accordance with the laws of the State of New York, without regard
to the conflicts of law rules and principles thereof.

14. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.

[remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.

LORAL SPACE & COMMUNICATIONS INC.

By: /s/ Avi Katz
Name: Avi Katz
Title:


SPACE SYSTEMS/LORAL, INC.

By: /s/ Avi Katz
Name: Avi Katz
Title:


MDA COMMUNICATIONS HOLDINGS, INC.

By: /s/ Daniel Friedmann
Name: Daniel Friedmann
Title:


MACDONALD, DETTWILER AND ASSOCIATES LTD.

By: /s/ Daniel Friedmann
Name: Daniel Friedmann
Title:


